UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-10658 Micron Technology, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1618004 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 8000 S. Federal Way, Boise, Idaho 83716-9632 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (208) 368-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of outstanding shares of the registrant’s common stock as of July 3, 2007 was 756,870,527. PART I.FINANCIAL INFORMATION Item 1. Financial Statements MICRON TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in millions except per share amounts) (Unaudited) Quarter ended Nine months ended May 31, 2007 June 1, 2006 May 31, 2007 June 1, 2006 Net sales $ 1,294 $ 1,312 $ 4,251 $ 3,899 Cost of goods sold 1,188 983 3,346 3,023 Gross margin 106 329 905 876 Selling, general and administrative 134 113 467 316 Research and development 195 168 621 493 Other operating (income) expense, net (28 ) 1 (64 ) (230 ) Operating income (loss) (195 ) 47 (119 ) 297 Interest income 29 31 105 62 Interest expense (12 ) (4 ) (17 ) (22 ) Other non-operating income (expense), net 1 4 9 4 Income before taxes and noncontrolling interests (177 ) 78 (22 ) 341 Income tax (provision) (9 ) (7 ) (24 ) (14 ) Noncontrolling interests in net (income) loss (39 ) 17 (116 ) 17 Net income (loss) $ (225 ) $ 88 $ (162 ) $ 344 Earnings (loss) per share: Basic $ (0.29 ) $ 0.12 $ (0.21 ) $ 0.51 Diluted (0.29 ) 0.12 (0.21 ) 0.49 Number of shares used in per share calculations: Basic 769.9 708.6 768.5 673.4 Diluted 769.9 720.1 768.5 713.8 See accompanying notes to consolidated financial statements. 1 MICRON TECHNOLOGY, INC. CONSOLIDATED BALANCE SHEETS (Amounts in millions except par value and share amounts) (Unaudited) As of May 31, 2007 August 31, 2006 Assets Cash and equivalents $ 2,667 $ 1,431 Short-term investments 253 1,648 Receivables 839 956 Inventories 1,449 963 Prepaid expenses 61 77 Deferred income taxes 18 26 Total current assets 5,287 5,101 Intangible assets, net 412 388 Property, plant and equipment, net 7,866 5,888 Deferred income taxes 57 49 Goodwill 514 502 Other assets 281 293 Total assets $ 14,417 $ 12,221 Liabilities and shareholders’ equity Accounts payable and accrued expenses $ 1,245 $ 1,319 Deferred income 75 53 Equipment purchase contracts 126 123 Current portion of long-term debt 411 166 Total current liabilities 1,857 1,661 Long-term debt 1,913 405 Deferred income taxes 25 28 Other liabilities 408 445 Total liabilities 4,203 2,539 Commitments and contingencies Noncontrolling interests in subsidiaries 2,327 1,568 Common stock, $0.10 par value, authorized 3 billion shares, issued and outstanding 756.5 million and 749.4 million shares 76 75 Additional capital 6,491 6,555 Retained earnings 1,323 1,486 Accumulated other comprehensive (loss) (3 ) (2 ) Total shareholders’ equity 7,887 8,114 Total liabilities and shareholders’ equity $ 14,417 $ 12,221 See accompanying notes to consolidated financial statements. 2 MICRON TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in millions) (Unaudited) Nine months ended May 31, 2007 June 1, 2006 Cash flows from operating activities Net income (loss) $ (162 ) $ 344 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 1,244 936 Stock-based compensation 30 18 Loss (gain) from write-down or disposition of equipment (25 ) 5 Change in operating assets and liabilities: (Increase) decrease in receivables 158 (34 ) (Increase) decrease in inventories (487 ) 76 Increase (decrease) in accounts payable and accrued expenses (56 ) 80 Increase in customer prepayments 251 Deferred income taxes (2 ) (17 ) Other 93 30 Net cash provided by operating activities 793 1,689 Cash flows from investing activities Expenditures for property, plant and equipment (2,851 ) (790 ) Purchases of available-for-sale securities (1,227 ) (2,091 ) Acquisition of noncontrolling interest in TECH (73 ) Proceeds from maturities of available-for-sale securities 2,088 1,477 Proceeds from sales of available-for-sale securities 531 31 Proceeds from sales of property, plant and equipment 49 32 Decrease in restricted cash 14 35 Consolidation of TECH 319 Other (44 ) (26 ) Net cash used for investing activities (1,513 ) (1,013 ) Cash flows from financing activities Proceeds from issuance of debt 1,300 Capital contribution from noncontrolling interest in IMFT 966 500 Proceeds from equipment sale-leaseback transactions 358 Proceeds from issuance of common stock 55 83 Proceeds from sale of noncontrolling interest in MP Mask 48 Payments on equipment purchase contracts (393 ) (151 ) Repayments of debt (159 ) (384 ) Cash received (paid) for capped call transactions (151 ) 171 Debt issuance costs (27 ) Other 7 1 Net cash provided by financing activities 1,956 268 Net increase in cash and equivalents 1,236 944 Cash and equivalents at beginning of period 1,431 524 Cash and equivalents at end of period $ 2,667 $ 1,468 Supplemental disclosures Income taxes paid, net $ (33 ) $ (39 ) Interest paid, net of amounts capitalized (13 ) (28 ) Noncash investing and financing activities: Conversion of notes to stock, net of unamortized issuance costs 623 Equipment acquisitions on contracts payable and capital leases 802 225 See accompanying notes to consolidated financial statements. 3 MICRON TECHNOLOGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (All tabular dollar amounts in millions except per share amounts) (Unaudited) Significant Accounting Policies Basis of presentation:Micron Technology, Inc. and its subsidiaries (hereinafter referred to collectively as the “Company”) manufacture and market DRAM, NAND Flash memory, CMOS image sensors and other semiconductor components.The Company has two segments, Memory and Imaging.The Memory segment’s primary products are DRAM and NAND Flash and the Imaging segment’s primary product is CMOS image sensors.The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the U.S. and include the accounts of the Company and its consolidated subsidiaries.In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly the consolidated financial position of the Company and its consolidated results of operations and cash flows. The Company’s fiscal year is the 52 or 53-week period ending on the Thursday closest to August 31.The Company’s third quarter of fiscal 2007 and 2006 ended on May 31, 2007, and June 1, 2006, respectively.The Company’s fiscal 2006 ended on August 31, 2006.All period references are to the Company’s fiscal periods unless otherwise indicated.These interim financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended August 31, 2006. Recently issued accounting standards:In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115.”Under SFAS No. 159, the Company may elect to measure many financial instruments and certain other items at fair value on an instrument by instrument basis subject to certain restrictions.The Company may adopt SFAS No. 159 at the beginning of 2008.The impact of the adoption of SFAS No. 159 will be dependent on the extent to which the Company elects to measure eligible items at fair value. In September 2006, the SEC staff issued Staff Accounting Bulletin (“SAB”) No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.”The Company is required to adopt SAB No. 108 by the end of 2007 and does not expect the adoption to have a material impact on the Company’s financial position or results of operations. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87, 88, 106, and 132(R).”Under SFAS No. 158, the Company is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of 2007.The Company does not expect the adoption of SFAS No. 158 to have a material impact on its financial position or results of operations. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.”SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.SFAS No. 157 applies under other accounting pronouncements that require or permit fair value measurements.The Company is required to adopt SFAS No. 157 effective at the beginning of 2009. In June 2006, the FASB issued Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109.”FIN 48 contains a two-step approach to recognizing and measuring uncertain tax positions accounted for in accordance with SFAS No. 109.The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates it is more likely than not that the position will be sustained on audit, including resolution of related appeals or litigation processes, if any.The second step is to measure the tax benefit as the largest amount which is more than 50% likely of being realized upon ultimate settlement.The Company is required to adopt FIN 48 effective at the beginning of 2008.The Company is evaluating the impact this statement will have on its consolidated financial statements. 4 In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments.”SFAS No. 155 permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation.As of May 31, 2007, the Company did not have any hybrid financial instruments subject to the fair value election under SFAS No. 155.The Company is required to adopt SFAS No. 155 effective at the beginning of 2008. In May 2005, the FASB issued SFAS No. 154, “Accounting Changes and Error Corrections.”SFAS No. 154 changes the requirements for the accounting for and reporting of a change in accounting principle.The Company adopted SFAS No. 154 at the beginning of 2007.The adoption of SFAS No. 154 did not impact the Company’s results of operations and financial condition. Supplemental Balance Sheet Information Receivables May 31, 2007 August 31, 2006 Trade receivables $ 610 $ 811 Taxes other than income 35 18 Other 198 131 Allowance for doubtful accounts (4 ) (4 ) $ 839 $ 956 As of May 31, 2007, and August 31, 2006, other receivables included $87 million and $51 million, respectively, due from Intel Corporation primarily for amounts related to NAND Flash product design and process development activities.Other receivables as of May 31, 2007, and August 31, 2006, also included $82 million and $51 million, respectively, due from settlement of litigation.Long-term receivables due from settlement of litigation of $108 million and $181 million as of May 31, 2007, and August 31, 2006, respectively, are included in other noncurrent assets in the Company’s consolidated balance sheets. Inventories May 31, 2007 August 31, 2006 Finished goods $ 510 $ 273 Work in process 740 530 Raw materials and supplies 267 195 Allowance for obsolescence (68 ) (35 ) $ 1,449 $ 963 Goodwill and Intangible Assets May 31, 2007 August 31, 2006 Gross Amount Accumulated Amortization Gross Amount Accumulated Amortization Intangible assets: Product and process technology $ 535 $ (257 ) $ 460 $ (219 ) Customer relationships 127 (15 ) 127 (4 ) Other 29 (7 ) 27 (3 ) $ 691 $ (279 ) $ 614 $ (226 ) During the first nine months of 2007 and 2006, the Company capitalized $76 million and $29 million, respectively, for product and process technology with weighted-average useful lives of 9 years and 10 years, respectively.During the first nine months of 2007, the Company capitalized $2 million of other intangible assets with a weighted-average useful life of 4 years. 5 Amortization expense for intangible assets was $19 million and $55 million for the third quarter and first nine months of 2007, respectively, and $11 million and $37 million for the third quarter and first nine months of 2006, respectively.Annual amortization expense for intangible assets held as of May 31, 2007, is estimated to be $75 million for 2007, $77 million for 2008, $66 million for 2009, $56 million for 2010 and $51 million for 2011. As of May 31, 2007, the Company had goodwill of $464 million for its Memory segment and $50 million for its Imaging segment.As of August 31, 2006, the Company had goodwill of $490 million for its Memory segment and $12 million for its Imaging segment.The Company performs its annual test of impairment for goodwill in the fourth quarter of its fiscal year.(See “Acquisitions” Note.) Property, Plant and Equipment May 31, 2007 August 31, 2006 Land $ 107 $ 107 Buildings 3,537 2,763 Equipment 11,757 9,528 Construction in progress 235 484 Software 263 251 15,899 13,133 Accumulated depreciation (8,033 ) (7,245 ) $ 7,866 $ 5,888 Depreciation expense was $426 million and $1,208 million for the third quarter and first nine months of 2007, respectively, and $336 million and $914 million for the third quarter and first nine months of 2006, respectively. Accounts Payable and Accrued Expenses May 31, 2007 August 31, 2006 Accounts payable $ 789 $ 854 Salaries, wages and benefits 213 220 Customer prepayments 89 6 Taxes other than income 18 23 Income taxes 11 20 Other 125 196 $ 1,245 $ 1,319 Debt May 31, 2007 August 31, 2006 Convertible senior notes payable, interest rate of 1.875%, due June 2014 $ 1,300 $ Capital lease obligations payable in monthly installments through August 2021, weighted-average imputed interest rate of 6.5% and 6.6% 588 264 Notes payable in periodic installments through July 2015, weighted-average interest rate of 4.6% and 1.5% 366 237 Convertible subordinated notes payable, interest rate of 5.6%, due April 2010 70 70 2,324 571 Less current portion (411 ) (166 ) $ 1,913 $ 405 As of May 31, 2007, notes payable and capital lease obligations above included $258 million, denominated in Singapore dollars, at a weighted average interest rate of 6.6% and $158 million, denominated in Japanese yen, at a weighted-average interest rate of 1.5%. 6 In May 2007, the Company issued $1.3 billion of 1.875% Convertible Senior Notes due June 1, 2014 (the “Senior Notes”).The issuance costs associated with the Senior Notes totaled $26 million and the net proceeds to the Company from the offering of the Senior Notes were $1,274 million.The initial conversion rate for the Senior Notes is 70.2679 shares of common stock per $1,000 principal amount of Senior Notes.This is equivalent to an initial conversion price of approximately $14.23 per share of common stock.Holders of the Senior Notes may convert the Senior Notes prior to the close of business on the business day immediately preceding the maturity date for the Senior Notes only under the following circumstances: (1) during any calendar quarter beginning after August 30, 2007 (and only during such calendar quarter), if the closing price of the Company's common stock for at least 20 trading days in the 30 consecutive trading days ending on the last trading day of the immediately preceding calendar quarter is more than 130% of the then applicable conversion price per share of the Senior Notes; (2) if the Senior Notes have been called for redemption; (3) if specified distributions to holders of the Company's common stock are made, or specified corporate events occur, as specified in the indenture for the Senior Notes; (4) during the five business days after any five consecutive trading day period in which the trading price per $1,000 principal amount of Senior Notes for each day of that period was less than 98% of the product of the closing price of the Company's common stock and the then applicable conversion rate of the Senior Notes; or (5) at any time on or after March 1, 2014.Upon conversion, the Company will have the right to deliver, in lieu of shares of its common stock, cash or a combination of cash and shares of common stock.If a holder elects to convert its Senior Notes in connection with a make-whole change in control, as defined in the indenture, the Company will, in certain circumstances, pay a make-whole premium by increasing the conversion rate for the Senior Notes converted in connection with such make-whole change in control.The Company may not redeem the Senior Notes prior to June 6, 2011.On or after June 6, 2011, the Company may redeem for cash all or part of the Senior Notes if the last reported sale price of its common stock has been at least 130% of the conversion price then in effect for at least 20 trading days during any 30 consecutive trading day period ending within five trading days prior to the date on which the Company provides notice of redemption.The redemption price will equal 100% of the principal amount of the Senior Notes to be redeemed, plus accrued and unpaid interest.Upon a change in control or a termination of trading, as defined in the indenture, the holders may require the Company to repurchase for cash all or a portion of their Senior Notes at a repurchase price equal to 100% of the principal amount of the Senior Notes, plus accrued and unpaid interest, if any. For the first nine months of 2007, the Company received $358 million in proceeds from sales-leaseback transactions and in connection with these transactions recorded capital lease obligations aggregating $348 million with a weighed-average imputed interest rate of 6.6%, payable in periodic installments through June 2011. As of May 31, 2007, notes payable included $214 million payable to the Singapore Economic Development Board (“EDB”) recorded in connection with the Company’s acquisition of EDB’s interest in the TECH Semiconductor Singapore Pte. Ltd. joint venture in the third quarter of 2007.These notes have a stated interest rate of 6.8%, and are payable to EDB through December 2007 and are collateralized by the acquired shares in the TECH joint venture.(See “Joint Ventures – TECH Semiconductor Singapore Pte. Ltd.” note.) The Company’s TECH subsidiary has a credit facility that enables it to borrow up to $380 million at Singapore Interbank Offered Rate (“SIBOR”) plus 2.5% subject to customary covenants.Amounts borrowed under the facility would be due in quarterly installments through September 2009.As of May 31, 2007, TECH had not borrowed any amounts under the credit facility. The Company’s $70 million 5.6% convertible subordinated notes (the “Subordinated Notes”) assumed in the acquisition of Lexar Media, Inc. are convertible into the Company’s common stock any time at the option of the holders of the Subordinated Notes at a price equal to approximately $11.28 per share and are subject to customary covenants.The Subordinated Notes are redeemable for cash at the Company’s option beginning on April 1, 2008, at a price equal to the principal amount plus accrued interest.The Company may only redeem the Subordinated Notes if its common stock has exceeded 175% of the conversion price for at least 20 trading days in the 30 consecutive trading days prior to delivery of a notice of redemption.Upon redemption, the Company will be required to make a payment equal to the net present value of the remaining scheduled interest payments through April 1, 2010. Contingencies As is typical in the semiconductor and other high technology industries, from time to time, others have asserted, and may in the future assert, that the Company’s products or manufacturing processes infringe their intellectual property rights.In this regard, the Company is engaged in litigation with Rambus, Inc. (“Rambus”) relating to certain of Rambus’ patents and certain of the Company’s claims and defenses.Lawsuits between Rambus and the Company are pending in the U.S. District Court for the District of Delaware, U.S. District Court for the Northern District of California, Germany, France, and 7 Italy.The Company also is engaged in patent litigation with the Massachusetts Institute of Technology (“MIT”) in the U.S. District Court for the District of Massachusetts and with Mosaid Technologies, Inc. (“Mosaid”) in both the U.S. District Court for the Northern District of California and the U.S. District Court for the Eastern District of Texas.Among other things, the above lawsuits pertain to certain of the Company’s SDRAM, DDR SDRAM, DDR2 SDRAM, RLDRAM, and image sensor products, which account for a significant portion of net sales. The Company is unable to predict the outcome of assertions of infringement made against the Company.A court determination that the Company’s products or manufacturing processes infringe the intellectual property rights of others could result in significant liability and/or require the Company to make material changes to its products and/or manufacturing processes.Any of the foregoing could have a material adverse effect on the Company’s business, results of operations or financial condition. On June 17, 2002, the Company received a grand jury subpoena from the U.S. District Court for the Northern District of California seeking information regarding an investigation by the Antitrust Division of the Department of Justice (the “DOJ”) into possible antitrust violations in the “Dynamic Random Access Memory” or “DRAM” industry.The Company is cooperating fully and actively with the DOJ in its investigation.The Company’s cooperation is pursuant to the terms of the DOJ’s Corporate Leniency Policy, which provides that in exchange for the Company’s full, continuing and complete cooperation in the pending investigation, the Company will not be subject to prosecution, fines or other penalties from the DOJ. Subsequent to the commencement of the DOJ DRAM investigation, at least sixty-eight purported class action lawsuits have been filed against the Company and other DRAM suppliers in various federal and state courts in the United States and in Puerto Rico on behalf of indirect purchasers alleging price-fixing in violation of federal and state antitrust laws, violations of state unfair competition law, and/or unjust enrichment relating to the sale and pricing of DRAM products during the period from April 1999 through at least June 2002.The complaints seek treble damages sustained by purported class members, in addition to restitution, costs, and attorneys’ fees.On June 1, 2007, the Court granted in part and denied in part the Company’s motion to dismiss the consolidated complaint.
